Citation Nr: 1628971	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for bipolar disorder, currently assigned "staged" ratings of 30 percent prior to July 29, 2011, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to May 1990 and from February 1993 to September 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Chicago, Illinois RO, which in pertinent part granted service connection for anxiety disorder, rated 0 percent, effective from the date after the Veteran's separation from service.  An interim [September 2013] rating decision recharacterized the disability as bipolar disorder and increased the rating to 30 percent (also effective from the date following the Veteran's separation from service), and to 70 percent from July 29, 2011.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence; no such evidence was received.  In July 2015, the Board remanded the matter for additional development.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDINGS OF FACT

1.  Prior to May 13, 2011, the Veteran's bipolar disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

2.  From May 13, 2011, it is reasonably shown that the Veteran's bipolar disorder has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time under consideration is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to May 13, 2011, a rating in excess of 30 percent was not warranted for the Veteran's bipolar disorder.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9432 (2015).

2.  From (the earlier effective date of) May 13, 2011 a 70 percent (but no higher) schedular rating is warranted for the Veteran's bipolar disorder.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a November 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  During the March 2015 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of his psychiatric disability); his testimony reflects that he is aware of what is needed to substantiate this claim.

The Veteran's pertinent post-service treatment records have been secured.  He was afforded VA examinations/medical opinions in May 2007, July 2011, October 2012, June 2014, and October 2015; the reports of the examinations and opinions are described in greater detail below, and are adequate for rating purposes, as they include all information necessary for consideration of the applicable criteria.  

In the July 2015 remand, the Board instructed that AOJ to ask for Veteran to submit information regarding his employer and providers of private treatment so that outstanding records could be obtained.  An October 2015 VA letter requested such information, but the Veteran did not respond, and in November 2015 waived 30 day waiting period for response following the issuance of an SSOC and requested expedited processing.  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Bipolar disorder is rated under 38 C.F.R. § 4.130, Code 9432 and the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9432.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [While DSM-V which has now been adopted by VA did not incorporate use of GAF scores toi identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-V.]  .

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On May 2007 VA examination, the Veteran reported that he had been married to his wife for 18 years and had worked as a recruiter since 1993.  He reported that he started taking Xanax for stress, anxiety and insomnia in 2005, and his primary care physician had changed his prescription to Ambien and also prescribed Depakote; the Veteran did not think it worked for him and stopped taking the medication.  He reported having poor memory and concentration for the previous two years, which his physician believed was due to attention deficit disorder and prescribed Adderall.  He was not currently taking any mental health medication.

On mental status examination, the Veteran was neatly and appropriately dressed and groomed, and he was alert and cooperative.  His motor behavior was within normal limits and he was oriented to all spheres.  His mood included some depression and anxiety and he had a normal range of affect; he reported mild to moderate anxiety (5 to 7 on a scale of 1 to 10) and mild depression (3 to 5 on a scale of 1 to 10).  He reported infrequent panic attacks.  His impulsivity was within normal limits.  He reported difficulty falling asleep for at least an hour and difficulty staying asleep with waking up two to three times per night and early awakening sometimes; he was not feeling rested.  His appetite was within normal limits and he reported a weight gain of about 30 pounds over the previous two years.  The rate and flow of his speech were within normal limits.  His thought content and processes were within normal limits and his insight was good.  He reported some problems with attention and concentration and some mild obsessive thinking about work-related issues.  He denied any delusions or hallucinations.  He denied any past or present suicidal or homicidal ideation or intent.  His perception was within normal limits.  Cognitive deficits included mild to moderate impairment in attention and concentration, and he reported having to write things down due to memory impairment over the previous two years.  There was no evidence of a thought disorder.  The examiner opined that the Veteran's symptoms of anxiety, depression and insomnia met the criteria for a diagnosis of anxiety disorder not otherwise specified; there were no symptoms of posttraumatic stress disorder.  He reported insomnia over a number of years but worsening since his cardiac condition was diagnosed about two years earlier.  The examiner opined that the anxiety and depression seemed related more to the Veteran's overall high stress level in his recruiting job rather than being related primarily to his medical condition.  He was not currently taking any psychiatric medication for his anxiety/depression condition.  The examiner opined that the Veteran had a mild level of impairment in psychosocial and occupational functioning due to his mental health symptoms, noting that he had not been receiving treatment for his anxiety/depressive symptoms.  The diagnosis was anxiety disorder not otherwise specified, and a GAF score of 65 was assigned.

On May 13, 2011 private psychiatric evaluation, the Veteran reported that he had retired from working as a recruiter and was currently employed with AT&T.  He reported having a hard time dealing with people; he also reported being in hyper mode with periods of high energy, his mind racing, and inability to fall asleep or stay asleep.  He reported having a hard time with concentration, poor judgment, and impulsive control in interpersonal relationships.  He reported periods of depression with feelings of being sad/empty and lack of energy and motivation, but not suicidal.  He reported a pattern of mood swings of highs and lows most of the time.  His past psychiatric history included a known history of the same mood swings but he did not pursue any treatment goals.  He reported that he was married with a supportive wife and three children.

On mental status examination, the Veteran's speech was somewhat loud, rapid, and pressured.  His mood was euthymic, at times, euphoric, and his affect was labile.  His thought process was flighty and his thought content was without any delusional thoughts; he was never suicidal or homicidal and had no intent to harm himself or others.  He was known for some of his impulsive gestures and poor choices and decision making.  He described himself as headstrong.  His concentration was poor and his memory was intact.  The diagnostic impression was bipolar disorder, hypomanic, and a GAF score of 50 was assigned.

On July 29, 2011 VA examination, the Veteran reported that his marriage had been a bit hard due to his psychiatric illness; he reported that his three children did not understand his illness.  He reported having a few friends with whom he played Dungeons and Dragons; he loved to play games and go to game conventions.  He reported a history of a suicide attempt when he was first in the military, with minimal injury.  He denied any history of violence or assaultiveness.  He reported that he was always irritable and frustrated and had problems in family relationships and on the job; he dreaded going to work.  His current psychiatric treatment included the medications Fluoxetine and Ziprasidone; he had no response to therapy.  He had moderate depression at most times but he cycled regularly into manic episodes in which he could not sleep and felt very happy; during those times, he had been known to become hypersexual and spend money recklessly.  These episodes usually lasted three to four days at a time.  Medically, he was under good control.  He was employed full time as a manager in IT consulting; he had lost one week of work during the previous 12 month period, reporting that he was so depressed he could not stand to go to work.

On mental status examination, the Veteran was clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, and attentive.  His affect was blunted and his mood was anxious and depressed.  He showed attention disturbance (easily distracted) but was able to do serial sevens and spell a word forward and backward.  He was oriented to all spheres.  His thought process was unremarkable.  His thought content included suicidal ideation without intent, phobias, and no homicidal thoughts.  He reported no delusions, hallucinations, or inappropriate behavior.  His judgment was impaired in that he did not understand the outcome of his behavior but his insight was intact.  He usually did not have problems with sleeping unless he was manic.  He reported panic attacks but no obsessive or ritualistic behavior.  His impulse control was fair; he had no motivation and hated going to work or doing anything.  His wife had to encourage him to bathe and he sometimes wore the same clothes for several days.  He had no problem with activities of daily living.  He was very cooperative and volunteered much information, and he was depressed and anxious.  His memory was unimpaired.  The examiner opined that the Veteran was not competent to manage financial affairs.  The diagnosis was bipolar II disorder, depressed, rapid cycler, and a GAF score of 55 was assigned; the examiner opined that the Veteran had poor social interaction that impacted his occupational functioning.  The examiner noted that the Veteran was also depressed when he was having the original anxiety attacks, and there was now a progression of the illness into full-blown bipolar disorder; bipolar disorder was the single psychiatric diagnosis.  The examiner opined that the Veteran had improved some with treatment but still had a ways to go; while he was functioning in a job, he had difficulty doing so because of irritability and frustration, and it was very hard for him and added to his stress.  The examiner opined that the Veteran's marriage suffers greatly because of his illness.  The examiner opined that the bipolar disorder signs and symptoms resulted in deficiencies in most areas, including judgment (he did not think ahead), thinking (concentration problems), family relations (his wife and children had a hard time dealing with his erratic nature), work (he was very irritable and ready to explode), and mood (he had mood swings about seven times per year).

In an October 2012 VA medical opinion, the reviewing psychiatrist opined that bipolar disorder, type II, is a mood-affective disorder and cannot "progress" from an anxiety disorder; however, anxiety is often associated with mood disorders.  The reviewing psychiatrist opined that the Veteran's bipolar disorder, type II, is a new and separate condition that was unmasked during his mental health treatment; she opined that the Veteran's anxiety was related to stressors of military service and his mental health treatment during service may have unmasked bipolar II, not having "caused" it.  The reviewing psychiatrist opined that the Veteran may have had this condition pre-existent to military service, noting a report on August 2010 treatment that he had one episode after high school when he went through several nights with increased energy lasting for almost two weeks.  The reviewing psychiatrist noted the July 2011 examiner's findings and concluded that the symptoms of the Veteran's bipolar II disorder include cycling, hypersexuality, insomnia, increased energy, and impulsivity, and his anxiety disorder is typified by his anxious mood and phobic tendencies.

Based on this evidence, a September 2013 rating decision recharacterized the service-connected disability as bipolar disorder and granted an increased initial rating of 30 percent, effective from the date after the Veteran's separation from service, and a 70 percent rating effective July 29, 2011.

On June 2014 VA examination, the Veteran reported 26 years of marriage; his marriage was stable and they were receiving some couples counseling.  He was working full time in the IT field.  His reported symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and difficulty in adapting to stressful circumstances including work or a worklike setting.

On mental status examination, the Veteran was oriented to all spheres with clear sensorium and casually yet appropriately dressed.  He was cooperative and rapport was readily established.  He maintained good eye contact, and his posture and gait were within normal limits.  His psychomotor activity was normal.  His attention and concentration appeared adequate.  His grooming and hygiene were good.  His mood was euthymic with full range of affect.  His speech was generally normal in rate and tone.  There was no report of a history of delusions, and no delusion was observed on examination; there was no report of a history of hallucination and no hallucination was observed.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate and intact.  He was able to understand directions and he did not have slowness of thought or appear confused.  His judgment and insight were adequate.  His abstract thinking was within normal limits.  His interests were normal and varied.  He denied suicidal or homicidal ideation.  The examiner opined that the Veteran was capable of managing his financial affairs and his history as documented was consistent with the diagnoses given.  The diagnoses included bipolar II disorder and anxiety disorder not otherwise specified; the examiner opined that it is not possible to differentiate what symptoms are attributable to each diagnosis, as the Veteran's anxiety symptoms are often concurrent with his bipolar II syndrome.  The examiner opined that the mental diagnoses result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

At the March 2015 Board hearing, the Veteran testified that his psychiatric disability causes him to miss work often and causes sleep impairment; his wife testified that he can go days without sleeping.  He testified that his wife has to remind him to shower because he does not think about it, and his memory has worsened to the point that he cannot remember anything unless he writes it down.  He testified that his disability causes difficulties in his job as a manager, because he shuts down and avoids "dealing with manager things" at work.  He testified that two of his three children do not like him much, and he sees the third child (an adult) about once a month.

On October 2015 VA examination, the examiner cited a May 2015 treatment note in which the Veteran reported multiple stressors related to work including poor reviews and feeling somewhat trapped in his job, and frustration with his wife for not looking for higher-paying work and not being as supportive; they had not yet re-established with a marital counselor after the previous therapist left.  The Veteran's mood had been down.  He denied any manic behaviors.  He denied any active suicidal thoughts but had had thoughts of death recently.  He denied any intent to harm himself and identified his three daughters as a protective factor.  He did not have any firearms in the home.  He reported stress related to a gaming group he was organizing.

At the time of the examination, the Veteran reported being married for almost 30 years with some marital discord, and they were in marital counseling.  He reported a fair relationship with his three children, the youngest of whom lived with him and his wife (the other two are adults).  He maintained no friendships and did not belong to any veterans groups or participate in outside activities.  For leisure, he watched a lot of television and started doing a Friday date night but this had fallen off recently.  He reported stressors of finances, health, and loss of his job/unemployment.  He reported that his wife's sister had died two years earlier; he and his wife were close to her and her husband.  He had last worked earlier that month, as an IT manager for 5 years; he reported that he was having a lot of issues with memory, concentration, and interpersonal relations, and he was currently working on his resume, though he did not know what he wanted to do for work.  He reported no suicide attempts; he had had suicidal ideation but no intent.  He was taking Buspar, Sertraline, and Trazodone, which were minimally helpful.  

On mental status examination, the Veteran was alert, oriented to all spheres, and cooperative, and he presented with adequate grooming and hygiene.  His speech was normal in rate and soft in tone and volume.  His mood was fair and his affect was blunted with exhibiting little to no emotion.  He presented with linear, coherent, and goal-directed thought flow without psychosis, suicidality, or homicidality.  Overall, he was a reliable historian with intact cognition and memory capacities.  His reported symptoms included depressed mood (feeling down a couple of times weekly, low energy level, and anhedonia), anxiety (high baseline anxiety), suspiciousness (he did not like crowds and did not trust others), panic attacks that occurred weekly or less often, chronic sleep impairment (staying up later, sleeping four to six hours per night, waking up five to six times per night, non-military-related nightmares, and taking more naps), mild memory loss (such as forgetting names, directions or recent events), flattened affect, impaired judgment, disturbances of motivation and mood (low motivation and becoming easily angered or frustrated), difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and obsessional rituals which interfere with routine activities (he reported watching television for hours a day and "getting lost" in online games).  He denied any domestic violence, impulsivity, or psychosis.  He reported decreased hygiene in that his wife had to prompt him to shower and shave.  He reported having no goals and not knowing what he wanted to do.  The diagnoses included bipolar II disorder, depressed, moderate, and unspecified anxiety disorder.  The examiner specified that symptoms of mood lability, depression and low energy are due to bipolar II disorder, and high baseline anxiety and weekly panic attacks are due to unspecified anxiety disorder.  The examiner opined that the mental diagnoses result in occupational and social impairment with reduced reliability and productivity, and attributed 50 percent of the occupational and social impairment to each of the diagnosed disabilities.

Additional VA records through 2015 reflect symptomatology largely similar to that reported above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disabilities.

Addressing the staged ratings assigned for the Veteran's bipolar disorder in turn, the Board finds that the reports of the VA examinations and treatment records prior to May 13, 2011, provide overall evidence against a rating in excess of 30 percent prior to that date, as they do not show that symptoms of his bipolar disorder produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for the next higher, 50 percent, rating.  He did not display, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  The May 2007 VA examiner opined that the Veteran had a mild level of impairment in psychosocial and occupational functioning due to his mental health symptoms, noting that he had not been receiving treatment for his anxiety and depressive symptoms.  The record showed the Veteran was functioning adequately in his occupation, and in daily life activities, and maintained adequate family relations.  Consequently, a schedular rating in excess of 30 percent was not warranted prior to May 13, 2011.  The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity, which simply was not shown prior to May 13, 2011.

However, the Board finds that from May 13, 2011, the Veteran, his treating and evaluating mental health personnel, and the VA examiners have reported symptoms that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  On examination on that date, he reported having a hard time dealing with people, inability to fall asleep/stay asleep, poor concentration, poor judgment, impulsive control in interpersonal relationships, and mood swings of highs and lows most of the time; a GAF score of 50 was assigned.  Since then, symptoms have included suicidal ideation; obsessional rituals which interfere with routine activities; occasions of panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and observations by VA examiners.  As the functional impairment described meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9432, the Board finds that such rating is warranted from the earlier effective date of May 13, 2011 (but not earlier, as the record does not show evidence of such worsening prior to that date).  38 C.F.R. § 4.7.

Continuing the analysis, the reports of the VA examinations, treatment records, lay statements, and the Veteran's and his spouse's testimony, overall, do not show the Veteran's bipolar disorder to at any time under consideration have been of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.  [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated that such symptoms provide independent bases for a finding that a 100 percent rating is warranted.]  The treatment records and examinations consistently show appropriate thought processes and appropriate behavior.  At no time has the Veteran reported delusions or hallucinations of any kind.  While he did report suicidal ideation on July 2011 VA examination and "thoughts of death" on October 2015 VA examination, he denied any plan or intent and was therefore not in persistent danger of hurting himself or others.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is clearly encompassed by the criteria for the current 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating is not warranted at any time.

The Board notes that the Veteran's GAF scores throughout the appeal period are not consistent with ratings in excess of those now assigned, and do not present an independent basis for assigning ratings in excess of those now assigned.  

Regarding the lay statements submitted by the Veteran and his spouse in support of this claim, such statements detail the types of problems that result from the Veteran's symptoms of bipolar disorder shown.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 30 percent and 70 percent ratings now assigned for the periods of time on appeal; they do not support assignment of further increases in the schedular ratings.

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A rating in excess of 30 percent for bipolar disorder for the period prior to May 13, 2011 is denied.

A 70 percent rating is granted for the Veteran's bipolar disorder from (the earlier effective date of) May 13, 2011, subject to the regulations governing payment of monetary awards; a schedular rating in excess of 70 percent from that date is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  On October 2015 VA examination, the Veteran reported that he had recently (earlier that month) lost his job and that he had been having problems with memory, concentration, and interpersonal relations.  The schedular requirements for a TDIU rating are met, and the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action. 

Accordingly, the case is REMANDED for the following:

The AOJ should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


